Case: 1:18-cr-00722-SO Doc #: 28 Filed: 01/15/20 1 of 4. PagelD #: 119
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

riLED
United States of America Case No:1:18-CR-722 -
JAN 15 2020
Vv. CLERK, US, DISTRICT COURT
NORTHERN DISTRICT OF OHIO
Quentin D. Fips Re: Motion For Conference § ~
AFFIRMATION

Greetings Honorable Judge Oliver,

Your Honor, I sit and study the indictment. My conscience
asks me, why does it read United States v. Quentin Fips instead of
State of Ohio v. Quentin Fips? I never committed a crime on federal
grounds. Title 40 U.S.C. 83112(c) Federal Jurisdiction states: it
is conclusively presumed that jurisdiction has not been accepted
until the Government accepts jurisdiction over land as provided in
this section. Your Honor, we have a purely local matter including
a local defendant, a local detective, and a purely local situation.
I was never in transaction, wire tap, recording, CI, CS, surveilla-
nee, or in virtual vision of any federal agents. The question is,
does this court have jurisdiction to hear the case? Subject matter
jurisdiction can be raised at any time without time limit.

BACKGROUND

On September 7th, 2018, I was standing next to a vehicle and
the Cleveland Police Gang Impact Unit approached me and demanded me
to tell them why I was reaching in the driver side window? I told
the officer "I was grabbing my phone". The officers proceeded to ask
questions of my name and whos car it was. I told the officer that
the car belonged to the mother of my child. Sgt. Johnson started to

flash his light in the vehicle while asking if there's anything in
Case: 1:18-cr-00722-SO Doc #: 28 Filed: 01/15/20 2 of 4. PagelD #: 120

the vehicle. I responded "No" followed by "I am not detained and
I need a lawyer for further questioning". I started to walk away
but Det. Detrick tackled me to the ground while Sgt. Johnson pro-
ceeded to arrest me and place me inside the unmarked patrol car.

The officer began to search the vehicle.

DISCUSSION

The Fourth Amendment provides that the right of the people
to be secure in their persons, houses, papers, and effect against
unreasonable search and seizures shall not be violated... This
inestimable right of personal security belongs as much to the cit-
izens on the streets of our cities. (See Terry v. Ohio 392 U.S.
(1968)). The Cleveland Police Gang Impact Unit is there to "protect
and serve" not harass citizens. As recognized by the Supreme Court:
it would be stretching the fact beyond reasonable comprhension to
find that the officers had had probable cause to arrest and search
the vehicle. The Supreme Court recently held that the Fourth Amend-
ment protects people and not places, and wherever an individual may
harbor a reasonable expectation of privacy is insured and he is
entitled to be free from unreasonable governmental intrusion. (See
Katz v. United States 389 U.S. 347 (1967)). Unquestionable petiti-
oner was entitled to the protection of the Forth Amendment as he sat
near a vehicle in the Cleveland streets. (See Beck v. Ohio 379 U.S.
89). An arrest with or without a warrant must stand upon firmer
grounds than mere suspicion though the arresting officers need not
have in hand evidence which would warrant a man of reasonable cau-
tion in the belief that a felony has been committed must be measured

by the facts of the particular case. The history of infrequent abuse
Case: 1:18-cr-00722-SO Doc #: 28 Filed: 01/15/20 3 of 4. PagelD #: 121

of the power to arrest cautions that a relaxation of the fundemental
requirement of probable cause would leave law at the mercy of the
officers. In other words, police officers up to today have been
permitted to effect arrests or searches without warrants only when
the facts within their personal knowledge would satisfy the constit-

utional standard of probable cause.

LEGAL FRAMEWORK

Rule 3 through 9 of the Federal rules of criminal procedure
preserve the proper procedural sequence of the Fourth, Fifth, and
Sixth Amendment. If any portion of any of these rules, i.e., of any
of the three amendments, is defective, Courts of the United States
lose subject matter jurisdiction. I contend that the crime alleged
against the defendant is a state crime, that involved a local defen-
dant, local police, and a purely local situation. This court lacks
jurisdiction to intervene in a purely local matter... and that the
act under which I am charged, the Comprehensive Drug Abuse Prevention
and Control Act of 1970, 21 U.S.C. 8801, can not be applied to act-
ivities that are not connected with interstate commerce. In this
regard, I assert that the federal courts intervention in this case
raises significant questions of interference with the Ninth and Tenth
Amendments of the United States Constitution and to the due process
rights and equal rights protections of the Fourteenth Amendment if:
Terry v. Ohio lacked a probable cause, Katz v. U.S. lacked probable
cause, Mapp v. Ohio lacked probable cause, and Arizona v. Grant
lacked probable cause, then United States v. Quentin Fips should also

lack probable cause.

CONCLUSION —
Case: 1:18-cr-00722-SO Doc #: 28 Filed: 01/15/20 4 of 4. PagelD #: 122

I therefore respectfully ask the Court with manners to dismiss

the matters pending before the United States District Court for the

Northern District of Ohio Eastern Division.

Date: December 20th, 2019
Respectfully Submitted,

e) £ -
x Autiter “FPR
Quentin D. Fips

Swern to ancl Dol scibel-LNCio Bak day OF Loecam bar 20 19,

Ga Le | Yee Derry rab re

mm () OMNES Eyesves. 'D/d0 2023.

w

lilting,
‘ ER-Aypy/?
ZWLER No, %4,

   
